DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer US 2017/0057556 A1 in view of Netcarshow.com: Toyota2008 A- BAT Concept Toyota A-BAT Concept” (sited on the IDS).
Vollmer ‘556 discloses in a conventional EV with a large battery pack, the battery pack enclosure (901) is normally mounted under the vehicle as shown in Figures 9 and 10 (see paragraphs [0048] and [0050)).
However, Vollmer ‘556 does not mention the dimension of the electric vehicle.
Toyota A-BAT discloses dimensions of a hybrid vehicle (see 4th paragraph: “Toyota Hybrid synergy Drive technology) having a vehicle height of between 1600 mm and 1860 mm (see last paragraph: "Overall Height: 64 inches * 25.4 (convert inches to mm) = 1626 mm, a ground clearance of at least 260 min, and wheels having an outer diameter of between 45% and 55% of the vehicle height (see last paragraph: "Overall Height: 64.0", "Wheel Size: 19-inch" and picture “wallpaper Oa” to relatively determine the ground clearance. See also 2. itis also not new to set a windscreen angle of 
25-30° (see picture “wallpaper Oa” on Toyota A-BAT). It a pure design matter to decide the distance of the H-point to the ground, as well as the seat height (distance to the cabin floor).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the electric vehicle of Vollmer ‘556 with dimensions, as taught by Netcarshow.com: Toyota2008 A-BAT Concept Toyota A-BAT Concept”, as a matter of design choice. It is well known in the vehicle art that different types of vehicles (sedans, SUV, minivans and pick-up trucks) have different dimensions such as heights, ground clearance, wheel diameters, wheel bases and lengths. It is also well-known the wheels come in different outer diameters such as 800 mm and 850 mm. 

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
It is well known in the vehicle art to have wheels have an outer diameter between 800 mm and 850 mm (see website tyresizecalculator.com or places that sell tires).  Also, it is well known in the vehicle art to put different size tires on vehicles. 
Response to arguments regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the electric vehicle of Vollmer US 2017/0057556 A1 with wheels have an outer diameter between 800 mm and 850, as a matter of design choice. The most obvious effect of larger tires is that they increase the height of the vehicle by elevating the vehicle several inches off the ground and you get better ground clearance (height of the vehicle and ground clearance are also claimed in claim 1). 
Regarding claim 1, electric vehicles are well known in the vehicle art and the vehicle height, ground clearance and wheels outer diamater are a matter of design choice. The applicant is not inventing wheels have an outer diameter of between 800 mm to 850 mm. It well known in the vehicle art to use wheels on vehicles and the size of wheels the company selects to use on a vehicle in the matter of design choice. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612